Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Priority
This application, filed on 11/24/20, is a national stage entry of PCT/CA2019/050719, International Filing Date: 05/27/2019. PCT/CA2019/050719 Claims Priority from Provisional Application 62678414, filed 05/31/2018. 

Status of Claims
Claims 1-17 are pending as of 11/24/20. 
Claims 1-17 were examined and are allowed. 

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Please amend the claims accordingly:
To claim 10, line 1, before “comprising”, insert “further”.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the claimed salt/co-crystal compounds pentoxifylline caffeate, pentoxifylline protocatechuate, clonidine alpha-lipoate, and linsidomine caffeate are not taught or suggested by the prior art. Coderre et. al., CA 2796280 (publ. 2011, cited in an IDS and in the ISR), represents the most relevant prior art. Coderre teaches topical treatment of pain with a composition comprising an alpha-2 adrenergic agonist or nitric oxide donor, and a PDE or phosphatidic acid inhibitor (title & abstract). Coderre teaches clonidine as an alpha-2 adrenergic agonist, linsidomine as a nitric oxide donor, and pentoxifylline as a phosphatidic acid inhibitor; Coderre also teaches the compounds can be in the form of salts, but caffeate, protocatechuate, and lipoate salts, or co-crystals are not taught or suggested. 
Furthermore, Applicants have provided evidence that pentoxifylline protocatechuate and pentoxifylline caffeate have a significantly greater anti-allodynic effect compared to pentoxifylline base (4-fold increase in potency in paw withdrawal threshold; see Fig. 5b & 6b); clonidine alpha-lipoate also exhibited a significant improvement in anti-allodynic effect compared to clonidine HCl (Fig. 8b); and linsidomine caffeate exhibited significantly greater potency in pain alleviation compared to linsidomine HCl (see Fig. 9b). The improved pain alleviation effect of the claimed compounds compared to the freebase or HCl salt is not taught or suggested by the prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Information Disclosure Statements
The IDS filed on 2/19/21 & 8/2/21 have been considered. 

Conclusion
Claims 1-17 are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH PIHONAK whose telephone number is (571)270-7710. The examiner can normally be reached Monday-Friday 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SARAH . PIHONAK
Primary Examiner
Art Unit 1627



/SARAH PIHONAK/Primary Examiner, Art Unit 1627